QBfficeof tfie !Zlttornep@eneral
                                         &date of Qexae
DAN MORALES
 ATTORSEY
      CESERAL                              October 7,1993

     Mr. Jack W. Garison                                  Opiion No. DM-259
     BxecutiveDirector
     Texas Department of Licensing                        Re: Whetheramemberofanappraissl
      and Beg&ion                                         review board may appear before the
     P.O. Box 12157                                       boardeitherinacapachyasawurt-
     Austin, Texas 78711                                  appointed receiver or a registered
                                                          property tsx we        without violsthtg
     Honorable Mike Driscoll                              con&t-of-intmst     laws and related
     Harris County Attorney                               questions (BQ-507, JD# 18811)
     1001 Preston, Suite 634
     Houston, Texas 77002

     Dear Mr. Garison and Mr. Driscotl:

             Eachofyouhas~ustodetamineametheramrmberofMappraisalmiew
     board or an appraisal district board may paform certain professional services.
     Mr.Driswll asks whether a member of an apprsissl review board may repmsem a
     taxpayer in connection with the valuation of a certain tract or parcel of land in the board
     member’scapacity as a court-appointed receiver of the same tract or parcel of land. Mr.
     Garison a&s whether an appraisal review board member may pet%ormproperty tax
     consulting services, in the ssme or a ditferent appraisal district, without violating contlict-
     of-interest laws. Mr. Garison also a&s whether an appraisal district board member may
     perfom property tax consulting servicq either in the ssme or a different appraisal district.

            An appraisal review board generally consists of three members, Tax Code
     4 6.41(b), who meet to exsmine and approve appraisal records that the chief appraiser hss
     submitted to the appraisal review board. Id 58 6.42(b), 41.01. Section 41.41 of the Tax
     Code provides a property owner with a right to protest several hinds of actions before an
     appraisal review board:
                     (1) determinstion of the appraised value of the ownefs property
                or, in the case of land apprsised as provided by Subchapter C, D, or
                E, Chapter 23, determinstion of its appraised or msrhet value;
                    (2) unequal apprsissl of the owner’sproperty;
                    (3) inclusion of the own&s property on the appraisal records;
                    (4) denial to the property owner in whole or in psrt of a partial
                exemption;




                                              p.   1345
Mr. Jack W. Gsrison - Page 2              (DM-259)
Honorable Mike Driscoll



              (5) determination that the owner’s land does not qualify for
          appraisal as provided by Subchapter C, D, or E. Chapter 23;
              (6) identification of the taxing units in which the ownet’s
          property is taxable in the case of the appraisal district’sappraisal roll;
              (7) determination that the property owner is the owner of
          property;
             (8) a determinauon that a change in use of land appraised under
          Subchapter C, D, or E, Chapter 23. has ocaured, or
              (9) any other action of the chief appraiser, appraisal district, or
          appraisal review board that applies to and adversely affects the
          property owner.
See ah id. $8 41.411, 41.42, 41.43. Following notice and a hearing, see id. $5 41.45,
41.46. 41.461, the appraisal review board must determine the protest and, if necessary,
correct the appraisal records to conform with its determination. See id. $41.47(b).

       Mr. DriscoU asks about the propriety of an appraisal review board member
mpment& a taxpayer in a capacity as the court-appointed receiver of the taxpayer%
property, which lies in the appraisal review board’sjurisdiction. Jn his brief, Mr. DriscoU
CXplGlS:
               A receiver holds property for the be-n&t of the owner and the
          receivds actions are generally in accordance with the best interests
          of the property owner. The receiver is also entitled to reasonable
          compensation for his services as receiver. . . .
               In the situation at hand, the member bad been appointed receiver
          by the judge of the 247th District Court of Harris County, Texas[,] in
          1984. The judge of the 247th ordered that the receiver sell the
          property using “prudent real estate practices” and that the proceeds
          be distributed between the husband and wife.
             Subsequently, the receiver was appointed to serve on the Harris
          CountyAppraisalBeviewBosrdin1989andagainin         1991.. .
              On December 9, 1992[,] the property owner notified the
          appraisal district that the review board member would be handling [a]
          protest and withdrew his approval of the 1992 market value which
          had previously been settled with a district appraiser. Footnote
          omitted.]




                                          p.   1346
Mr. Jack W. Garison - Page 3               (DM-259)
Honorable Mike Driscoll



       Mr. Driscd    particularly asks about the applicabiity of section 6.412(a) of the Tax
Code and section 36.08 of the Pensl Code. Under section 6.412(a) of the Tax Code, an
individualis ineligiblefor service on an appraisal review board if the individual is “related
within the second degree by consanguinity or affhdty, as determined under Article 5996h,
Revised Statutes,1 to an individual who is engaged in the business. . of representing
property owners for compensation in proceedings under this title in the appraisal district
for which the appraisal review board is established.” (Footnote added.) The legislature
enscted section 6.412(a) in 1989. see Acts 1989, 71st Leg., ch. 796. 4 12. at 3595, and
amended the subsection in 1991 by adding the language “as determined under Article
5996h, Revised Statutes,”see Acts 1991,72d Leg., ch. 561, Q45, at 1988.

        Former article 559611,V.T.C.S., see slrpro note 1, which the legislature also
enacted in 1991 by the passage ofHouse Bill 1345, see Acts 1991,72d Leg., ch. 561, Q 1.
at 1979-80-&e same bii that amended section 6.412(a) of the Tax Code-provides that
relationships by wnsanguinity or aflinity must be determined using the civil Jaw method.
See Gov’t Code 8 573.021. The Government Code provides for the calculation of degree
of relationship as follows:
           Sec. 573.022. (a) DETERMINATJON            OF     CONSANGUIN-
           ITY. Two individualsare related to each other by wnsanguinity if:
               (1) one is a descendant of the other, or
               (2)       ifthey shsre a wmmon ancestor.
                 . . .

               Sec. 573.023.    (a) COMPUTATION OF DEGREE OF CON-
           SANGUINITY. The degree of relationship by wnsanguinity
           between an individual and the individual’sdescendant is determined
           by the number of generations that separate them. A parent and child
           are related in the first degree, a grandparent and grandchild in the
           second degree, a great-grandparent and great-grandchild in the third
           degree and so on.
                 . .

           Sec. 573.024. (a) DETERMINATION OF AFFINITY. Two
           individuals are related to each other by affinity if:
               (1) theyaremsrriedtoeachother;or



          ‘In 1993 the .ticven@tird Legislah~t repealedV.T.C.S. Miclc S9%h. See Acts 1993, 73d
l&g., ch. 268. The lnamial in thatsrlicle was oxiitied as chspter573 ofthc Gavcrnmentcnde.




                                           p.   1347
Mr. Jack W. Carbon - Page 4                (DM-259)
Honorable Mike Driscoll



             (2) the spouse of one of the individuals is related by
          wnsanguinity to the other individual.
By definition, the determination of degree of a relationship by wnsanguinity or by athnity
assumes a relationship between twopersons. Thus, for purposes of calculating the degree
of a relationship by wnsanguinity or by &My, a person may not be related to hhnself or
herself We do not believe the legislature envisioned that section 6.412(a) of the Tax
Code would apply to a situation in which a member of the appraisal review board is the
“individual who is engaged in the business. . . of representing property owners for
wmpensation in proceedings under this title in the appraisal district for which the appraisal
review board is established.” See also infra note 11 and accompanying text (describing
legislative history of Tax Code section 6.035(a)). Jn our opinion, therefore, section
6.412(a) of the Tax Code is inapplicableto the situation before us here.2

       Additionally, section 36.08 of the Penal Code is inapplicable. Section 36.08
prohibits gifrs to public servants in ceriain circumstances; it does not prohibit a public
servsnt from receiving adequate compensation for services the individualperformed in an
unofficial capacity. See Penal Code $5 36.08, 36.10(a)(l). See genera&v Attorney
Generd Opinion H-551 (1975).

       We believe that section 41.69 of the Tax Code governs this situation. Section
41.69 precludes a member of an appraisal review board from participating in the
determination of certain taxpayer protests:
                A member of the appraisal review board may not participate in
           the determination of a taxpayer protest in which he is interested or in
           which he is related to a party by atlinity within the second degree or
           by wnsan8uinity within the third degree, as determined under Article
           5996h, Revised Statutes.3 Footnote added.]
The legislature added section 41.69 to the Tax Code in 1979. See Acts 1979,66th Leg.,
ch. 841, Q 1, at 2309.

       To fully answer your question, we must deduce the meaning the legislature
intended when it used the word “interested” in section 41.69 of the Tax Code.

         2Suxion 41.69 nf the Tax CQ& pmhibils P member of an appmial review bard from
psrtioipaing in the determinationof a tapnyu protestin which the memberpusonally is intaemd or in
which the memberis mlated within a prohiiiteddegreetc a parryh&vat to the pmtest. See infio
(qootiq Tax Gxk @on 41.69). Clearly,ifthe legislatun wantedto write section 6.412(a) to apply to a
situation in which the appraisalreview boardmemberwas personallyim~lvcd as well as a situation in
which the memberwas mlatedto an individualrqescn~        proper&ownersbeforethe appraisalreview
bosrd,the legislatotecould have done so.




                                           p.   1348
Mr. Jack W. Garison - Page 5              (DM-259)
Honorable Mike Driscoll



U~&or&unately,   we found no legislative history indicating the kinds of situations in which
the legislature envisioned that an appraisal review board member might have an interest in
a taxpayer protest. We look, therefore, to similar wnstitutionsl and statutory provisions
in existence in 1979, of which we presume the legislature was aware. See Attorney
General Opiion V-1215 (1951) at 2.

        The majority of the provisions we exsmined, however, modify the word “interest”
in such a way as to affect the interpretation of the provision. See, e.g., Tex. Con.% art.
III, 5 18 (prohibiting legislator from being “interested, either directly or indirectly” in
certain contracts with state), art. III, $22 (requiring legislator with “personal or private
interest” in proposed legislation to disclose interest and refrain from voting on proposal);
Gov’t Code 5 573.058(a) (requiring state board or commission member with “personal or
private interest” in matter before board to disclose interest and to refrain f?om voting on
matter); Local Gov’t Code 5 81.002 (requiring newly appointed wunty judge or county
commissioner to at&-m that he or she “will not be interested, directly or indirectly” in
wntract with or claim against county). We found one provision, article V, section 11 of
the Texas Constitution, that uses the word “interest”without any attendant modifiers, and
we believe this provision and the judicial interpretation of this provision are instructive for
our purposes here.

        Article V. section 11 forbids a judge from sitting in any case in which the judge
“may be interestad,. . . or when he shall have been counsel in the case,” among other
things. “Interest”has been construed to refer to a direct personal or pecuniary interest in
the case. See Tex. Cons&art. V, 5 11 interp. commentary; City of Oat Cltflv. Stoe, 79
S.W. 1068, 1069 (Tar. 1904) (and cases cited therein); Attorney General Opiion
DM-109 (1992) at 34 (and cases cited therein). We accordingly interpret section 41.69
of the Tax Code to apply whenever a member of an appraisal review board has a direct
personal or pecuniary interest in the determination of a taxpayer protest before the
appraisal review board. In our opinion, a member of an appraisal review board who, as a
paid, court-appointed receiver, is representing a taxpayer in a protest before the appraisal
review board has, as a matter of law, a direct personal or pecuniary interest in the result.4
Section 41.69 of the Tax Code accordingly precludes the membe?s participation in the
appraisal review board’sdetermination of the protest.




                                         p.   1349
Mr. Jack W. G&on - Page 6                    (DM-259)
Honorable Mike Driscoll



         We note that chapter 171 of the Local Government Code also may apply in this
situation. Chapter 171 of the Local Government Code, which regulates wnflicts of
interest of local public official-$including a member of an appraisal review board, requires
a local public official, prior to a vote or decision on any matter involving a business entity
or real property in which the official has a substantial interest, to disclose the nature and
extent of the interest. Local Gov’t Code 5 171.004(a); see 35 D. BROOKS,COUNTYAND
SPECIALDl8TRRXLAW 8 18.37, at 632-33 (Texas Practice 1989). Jn certain specified
circumstances, the official also must abstain from tbrther participation in the matter.6 Id.
Chapter 171 of the Local Government Code expressly preempts common-law wntlictsf-
interest rules as they apply to local public officials. Local Gov’t Code 6 171.007(a); see
also Attorney General Opinions JM-1187 (1990) at 4; JM-424 (1986) at 4.

        Under chapter 171 of the Local Government Code, an official has a substantial
interest in a business entity if
               (1) the person owns 10 percent or more of the voting stock or
           shares of the business entity or owns either 10 percent or more or
           SS,CMM or more of the fair market value of the business entity; or
                (2) 5nds received by the person gem the business entity exceed
            10 percent of the person’sgross income for the previous year.
Local Goti Code 5 171.002(a); see also Anomey General Opiion JM-.I187 at 2-3.
Notably, section 171.004(a) of the Local Government Code applies to any local public
official who has a substantial interest in a business entity or real property that is involved
in a matter before the governmental body. On the other hand, section 41.69 of the Tax
Code applies only to members of an appraisal review board, but it applies to a taxpayer
protest in which a member has a direct personal or pecuniary interest, regardless of the
quantity of the interest. Thus, if a member of an appraisal review board is interested in a
particular taxpayer protest before the board but that interest is not a “substantial interest”

       Section 171.001(l) oftbe Local GovermnemCode detines “localpublic of&id’ as .a member
                 bodyoranotherofliax,wbelherelected,appointed,paid,orun@d,ofany
iist% .?z?
        .     exerch responsibilitiesbeyondthose that am advisoryin nahue.”

         %ection 171.004(a)(l) quires a local public o5icial lo abstainfrom participationin a matter
kforcthgovcnunentalbodyofwhich(heofficialisamemkrifthcoff~cialhasasubstantialintaatina
budacssentity,and”actionmthemancrwill~aspecialeconomic~:eamthcbusinmmtitythatis
distinguishble from the tied on the public.” See infro (dclining “sobstantialinter&). Similarly,
section 171.004(a)(2)mquiresa local public official to abstain from participationin a matterbefore the
gwanwntal~ofwhichthofflcialiramcmbcriftbc~~hara~intcrcninrtal
pmperly,sod ‘it is reasonablyforeseeablethat an actionon the matterwill have P special economiceffect
on lbe value of lhe property,distinguishablefromits e&cl on the public.’ Id. (same).

      Failure to comply with the requirementssection 171.004 articulatesmay am&uIe a class A
mi2demeanor.Local GJVVcode 0 171.003.




                                             p.   1350
Mr. Jack W. Garison - Page 7               W-259)
Honorable Mike DriscoU



within the context of chapter 171 of the Local Government Code, section 171.004(a)
authorizes the member to participate in the determination of the protest, while section
41.69 of the Tax Code prohibits the members participation. Additionally, even if the
member has a substantial interest, section I71.004(c) may authorize the member to
participate after disclosingthe nature and extent of the interest, while, &   section 41.69
of the Tax Code prohibits the member’s participation. To the extent of any wnflict
between section 171.004(a) of the Local Government Code as it applies to a member of an
appraisal review board and section 41.69 of the Tax Code, section 41.69 prevails because
it applies specificsUyto members of an appraisal review board. See 67 TEX. JUR 3d
Stitufes 8 126. at 719-24 (explaining that if general provision of statute irreconcilably
wnflicts with special or local provision, special or local provision generally prevails); id.
8 136, at 752 (stating that if general statute and more detailed enactment conflict, latter
generally prevails).

        Mr. G&son’s questions involve a registered property tax wnsuhant. Article 8886,
section 2(d)(7), V.T.C.S., authorizes a registered property tax wmukant to perform or
supervise the performance of the following services:
               (A) preparing a property tax rendition or report for another
           person under Chapter 22, Tax Code;

               (B) representing another person in a protest under Subchapter
           C, Chapter 41, Tax Code;

               (C) wnsuhing or advising another person wnwming the
           preparation of a property tax rendition or report under Chapter 22.
           Tax Code, or wncerning a matter the person may protest under
           Subchapter C. Chapter 41. Tax Code;

                (D) negotiating or entering into an agreement with an appraisal
           district on behalf of another person wnceming a matter that is or
           may be the subject of a protest under Subchapter C, Chapter 41, Tax
           Code; or

               Q acting as the designated agent of a property owner in
           accordance with Section 1.111, Tax Code.7
V.T.C.S. art. 8886. 0 I(a)(7) (footnote added; footnote deleted). An appraisal review
board hears matters protested under subchapter C, chapter 41 of the Tax Code. See id.
5 l(a)(7)(C). Thus, a property tax wnsultsnt will have occasion to represent taxpayers
before an appraisal review board.

        7Scaionl.llldthcTaxCodcauthorizerapmpcrty-tode+i~~apasonu,rctast&
owner’s agent for any purpose under title 1 of the Tax Code (chapters l-43) in ameuion wi(h the
propertyor propertyownerand providesthe m&cd by which a property-         may so designate.




                                           p.   1351
Mr. Jack W. Garison - Page 8                (DM-259)
Honorable Mike Hriscoll



        Initially, Mr. Garison asks whether a registered property tax wnsultsnt may serve
as a member of an appraisal review board.* We are unaware of any statutory or wmmon-
law provision that prohibits a registered property tax wnsultant from serving as a member
of an appraisal review board. Of wurse, section 41.69 of the Tax Code limits a member’s
participation in a taxpayer protest in which the member has a direct personsl or pecuniary
interest. In our opinion, a member of sn appraisal rev& board who performs property
tax consulting services in a taxpayer protest that is before the appraisal review board has,
as a matter of law, a direct personal or pecuniary interest in the outcome of the matter.
Accordingly, section 41.69 of the Tax Code prohibits the member’sparticipation in the
determination of the protest.9 Neither section 41.69 nor any other law of which we are
awsre limits a member of an appraisal review board from performing property tax
wnsulting services before an appraisalreview board of snother district, however.

        Mr. Garison also asks whether a registered property tax wnsuhant may serve as a
member of an appraisal district board, and conversely. whether a member of an appraisal
district board may perform property tax wnsulting services, in the ssme or a ditferent
appraisal district, without violating wntlict-of-interest laws.rO Section 6.01(a), (b) of the
Tax Code establishes in each county an appraisal district, which has the responsibility of
appraising property in the district for ad vulorem tax purposes of the taxing units in the
appraisal district. See Tax Code 6 1.04(12) (defining “taxing unit”); see also Attorney
Generd Cpiion JM-3060 (1989) at 1. A five-member board of directors governs each
appraisal district. Tax Code 4 6.03(a); see also Attorney General Opiion JM-1060 at 1.
The duties of the appraisal district board are largely administrative; for example, the
appraisal district board must appoint a chief appraiser, who serves as the chief
administrator of the appraisal office, Tax Code 8 6.05(c), and approve an annual budget
for the appraisal district, id. 8 6.06. Members of the public may wmment on any issue

        *A0 wt amoider all nf Mr. Oarimn’sqwsUon9, we me a-     that article 8886, section 6(a),
V.T.C.S.. reqdms the wmmimioner of licensing and regulation to “establish standa& of practice,
condw4 snd ethico” for registeredpmpertytax con&ants. Title 16, se&on 66.20(f) of the Texas
Mminidrativecode~ulatathecodeofahicstowhichcschngistrrcdpropertytax~~mmust
submit. Tbecodeofcthics~contDinraoprwisionrthatapplyto~ofthcrituationraboutwhich
Mr. Oarioon asks IO nor opinion, bownm, anick 8886, section 6(a). V.T.C.S., authorizes UK
commissi~ to promulgatesuch pmvisions.

      9Forthcreasonsstated~,wcQnocw~dat&applicabilityofchapal7loftbcW
Ooemmal    Cnde. See swprowtcs 5,6 mui accompanying text (discussing chapter 171 and ampring
Gavcrnaent Codesection 171.004(a)tithTaxCodesection41.69).

        l”Additionally,Mr. G&son asks whdher the state eIhics law, Oovemment Code chap&r 572,
formerlyV.T.C.S. akcle 6252~9b.Acts 1993,73d Leg., ch. 268.0 1,46, pmhiiits a memberofeilher an
appraisaldiariaboardoran~praisalrcvicwboardfromprfonningpropcrtytaxwnsulting~~ia
lhe same or a di&mnt dihct, or wnvcrscly, a r@tered pmperIytax wnsultant from serving on either
board. The otstc ethics law applies only to slaIe officers and state employeesee Gov’tCode $572.001
(formerlyV.T.C.S. art. 6252~9b,8 1); it does not apply, therefore,to a memberof an appraisaldislricl
bC4Ud0rflp@.9dlCWbOiUd.




                                           p.   1352
Mr. Jack W. Garison - Page 9               (DM-259)
Honorable M&e Driscoll



within an appraisal district board’sjurisdiction, see id. 5 6.04(d), and may 6le complaints
with the board, see id. 0 6.04(f). (g). Because a registered property tax consultant is
authorized to represent a property owner for any purpose under title 1 of the Tax Code
see V.T.C.S. art. 8886, 8 I(a)(7)(E); Tax Code 5 1.11l(a), a property tax consultant may
have occasion to represent a properly owner before an appraisal district board.

         We End no wngict-of-interest law that prohibits a registered property tax
wnsuhant from serving as a member of an appraisal district board. Regarding the
propriety of an appraisal district board member performing property tax wnsulting
services either in the same or a different appraisal district, we note initiaUythat section
6.035(a) of the Tax Code parallels section 6.412(a) by making ineligible for service on a
appraisal district board an individual“related within the second degree by wnsan8uinity or
silinity, ss determined under Article 5996h, Revised Statutes, to an individual who is
engaged in the business. . of representing property owners for wmpensation in
proceedings under this title in the appraisal district.” The legislature enacted section
6.035(s) by mews of the same bii that enacted section 6.412(a). See Acts 1989. 71st
Leg., ch. 796, 8 4, at 3592. The legislature subsequently amended section 6.035(a)
expressly to reference article 599613 V.T.C.S., by means of the same bii similarly
amending section 6.412(a). See Acts 1991, 72d Leg., ch. 561, 5 43, at 1987. But see
supra note 1. For the reasons discussed in connection with section 6.412(a), see stcpra
notes l-2 and accompanying text, we believe that section 6.035(a) does not apply to a
situation in which a member of an appraisal district board is “an individualwho is engaged
in the business of apprsking propetty for compensation for use in proceedings under this
title or of representingproperty owners for wmpcnsation in proceedings under this title in
the appraisal district.“tr




zr           Hemiogson H.B.24.95Beforethe HouseSubacun. en Ways& Mesns,71st Leg. (Apr.
         mement 0fRepmatsnve Vsligura)(rapesvsilsblefromHcuss&aminee 8erviw OfIke).
kIdditionoOy,Rqmentstive Vsllgommawted for the mbanamttlcethe drauanaam in Mentgomcry
County,whichevidentlypmmptcdhim to iatmdweHouseBit 2495. He wted that th Montgomry
~Ehid~suwasnunorcdto~rrlativsinthcappraisalwwboccdimtErcaivad
pmfemtM trcatmcot Id. One of the boardmembers“a. sqportu of IRcpnscntatinValigura’r],*
stsohsdavaygmdspprstsslbusinw. Id. RcprcscntativeVsligurafchthstwpencnccmin8before
tbeapprairaldimidboardforprotcztorforvpluatioasrbouldreceive~typeofprrfaentiplmatmcnl
Id. We believethatRsprescntative   Valigura’testtmony
                                              s          laudsfirrtkr suppcntc ear wnclusionthat
&on 6.035(a)cd lhc Tsx Cedeappliescmlyto sttustionsin whicha relativeof a boardmcmk is
iovolvedin the appraisalbusiness;the legislsturcdid not intendthe s&sectionto spptyin a stmstionin
whichtheboardmemberhim&for herselfis involvedin theappraisalbusiness.




                                          p.   1353
Mr. Jack W. Garison - Page 10                (DM-259)
Honorable Mike Driscoll



        We believe that chapter 171 of the Local Government Code governs the situation
about which Mr. Garison asks.12 Under chapter 171, a member of an appraisal district
board must, prior to a vote or decision on any matter involving a business entity or real
property in which the member hss a substantial interest, disclose the nature and extent of
the interest and possibly to abstain from tinther participation in the matter.‘3 See supra
notes 5, 6 and accompanying text (discussing chapter 171 and comparing Gov’t Code
# 171.004(a) with Tax Code § 41.69). However, whether, for purposes of chapter 171 of
the Local Government Code, a member of an appraisal district board has a substantial
interest in a business entity and therefore must comply with section 171.004(a) is a
question involving the resolution of facts; such a question cannot be determined in the
opinion process. Gn the other hand, we are unaware of any statute that limits a member
of an appraisal district board from performing property tax wnsultant services before the
appraisal district board of another district.


                                      SUMMARY

               Pursuant to section 41.69 of the Tax Code, a member of an
           appraisal review board may not participate in the determination of a
           taxpayer protest before the appraisal review board in which the
           member, acting as a paid, court-appointed receiver of a tract of
           property in the appraisal district, represented a property owner
           becsuse the member has, as a matter of law, a direct personal or
           pecuniary interest in the outcome of the protest. Siarly,      section
           41.69 of the Tax Code precludes a member of an appraisal review
           board from participating in the deterrninstion of a taxpayer protest if
           the member performed property tax wnsuhing services in the protest




         RepmmnMvc Valigura’sbill, HouseBii 2495, was left pendingbeforethe damunit& of the
HouseCommiltceonWaysandMcans. Howcver,thcHouseChmitteeonWaysandMeansincorporatcd
into its wmmittce substiMe for House Bill 432 subrtantiallysimilar language to that House Bill 2495
propodforIhcacws&ion6.035ofUuTaxCdc.             Furhnnorc,thcwmmitt~ddutepmpodtbc
addition d section 6.412(a) 10 the Tax Code, rhe language of which is atbaaotially similar lo the
lwgosge of section 6.035(a). Rqmsatalivc Stila, lhe authorof House Bill 432, wnsi6ered House Bill
432tobe’anomnibusbilltbat...willdeanupthcproblanrofadministration~financingd
appmiddiaricIsiathcatatc.’

       12Section41.69 ofthe Tax Code&es not applyIme beta= that sectionapplies to the members
ofanapp&salreviewbmrd,noItothcmanbcrsofanappraisaldistriaboard

        Whis office has 9tatedthat a memberof an appraisaldistrictboardis a local public official for
7       of chapter171 of tie Local GovernmentCode. See AnorneyGeneralOpinion JM-1187(1990)




                                            p.   1354
Mr. Jack W. Garison - Page 11               W-259)
Honorable Mike Driscoll



          because the member therefore has a direct personal or pecuniary
          interest in the determination of the protest.

               Section 171.004(a) of the Local Government Code requires a
          member of an appraisal district board who has perfomxd property
          tsx wnsulting services in a taxpayer protest before the appraisal
          district board to disclose the nature and extent of the men&z’s
          interest, but only ifthe member hss a substantial interest in a business
          entity or real property involved in the matter. The determinstion of
          whether an appraisal district board member hss such a substantial
          interest involves the resolution of facts; it is therefore outside the
          scope of the opinion process.




                                                     DAN      MORALES
                                                     Attorney General of Texss

WILL PRYOR
First Assistant Attorney Genersl

MARYJCJZLJD
Deputy Attorney Genersl for Lit&ion

RENEA HICKS
State Solicitor

MADELEINE B. JOHNSON
Chair, opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General




                                       p.    1355